1. European Network and Information Security Agency (
- Before the vote:
Mr President, ladies and gentlemen, we are about to vote on extending the duration of ENISA's mandate. Just to remind you, ENISA is the European Network and Information Security Agency, which we, together with the Council, brought into being five years ago. ENISA's mandate expires half-way through next year by rotation. My report proposes extending the mandate by three years, to 2012, which also matches the Council's decision.
ENISA's aim is to contribute to Internet security. However, with the increase in Internet crime, this is not possible with the available staff and the limited funding it gets so that, in the next three years by which we have extended the mandate, we need to think about what tasks ENISA should take on in the future and what role it can play, and then we will need to provide appropriate staff and funding.
I would ask you all, most urgently, to again approve this three-year extension and then to make an effort to get involved in the debate on the future of this Agency.